Beck, J.
No further statement of the facts of the case than that which appears in the headnote is necessary to an understanding of the ruling made. We are of the opinion that the judgment of the court of ordinary granting letters dismissory to Chapeau as executor of the will of George W. Thompson, which the plaintiff in error was seeking to have propounded for probate in solemn form, is conclusive in his favor as against the applicant, so long as it remains of force and until set aside upon some legal and sufficient showing in proceedings instituted for that purpose in a court, of competent jurisdiction. To hold otherwise would take the judgment granting letters dismissory to an executor, after citation duly published, without the operation of the principle that a judgment rendered by a court of competent jurisdiction and regular upon its face is to be deemed conclusive until it is duly set. aside. While a motion to dismiss the case of the application would have been more appropriate than a motion to dismiss the appeal, the effect of a judgment dismissing the appeal is the same as if a judgment had been rendered dismissing the case or the application; and the right result having been reached, the judgment should not be disturbed.

Judgment affirmed.


All the Justices concur.